Citation Nr: 1550527	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-10 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for left foot, talar fibrous coalition with secondary arthritis.

2.  Entitlement to service connection for right foot, talocalcaneal coalition and talar joint dysfunction with secondary arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July to August 1996, and from October 1996 to September 2000.

These matters come to the Board of Veterans' Appeals (Board) from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in May 2013, a statement of the case was issued in November 2013, and a substantive appeal was received in November 2013.

The Veteran testified at a Board hearing in June 2015.  


FINDINGS OF FACT

1.  The weight of the evidence shows that left foot, talar fibrous coalition with secondary arthritis was subject to a superimposed injury during service.

2.  The weight of the evidence shows that right foot, talocalcaneal coalition and talar joint dysfunction with secondary arthritis was subject to a superimposed injury during service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left foot, talar fibrous coalition with secondary arthritis, have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.9 (2015).

2.  The criteria for entitlement to service connection for right foot, talocalcaneal coalition and talar joint dysfunction with secondary arthritis, have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.9 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

 Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements for chronic diseases is through a demonstration of continuity of symptomatology.  This route to service connection is not available in this case, because the claimed conditions are not listed as chronic diseases.  38 U.S.C.A. § 1101(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

Service connection for congenital or developmental defects is precluded by 38 C.F.R. §§ 3.303(c), 4.9.  Quirin v. Shinseki, 22 Vet. App. 390 (2009); VAOPGCPREC. 82-90, 55 Fed. Reg. 45711 (1990); VAOPGCPREC 67-90, 55 Fed. Reg. 43253 (1990).  The General Counsel defined defects as "structural or inherent abnormalities or conditions that are more or less stationary in nature."  VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990).  However, congenital or development defects may be service-connected where a superimposed injury occurs during, or as a result of, active service.  VAOPGCPREC 82-90.

A February 1995 Report of Medical History does not reflect any diagnoses or complaints related to the feet or ankles.  09/19/2012 VBMS entry, STR - Medical at 1.  Service treatment records reflect treatment for right ankle sprain/tendonitis in lateral possibly affecting the tibial calcaneal tendon in March 1999.  Id. at 5.  A November 2000 record reflects a right tarsal coalition.  Id. at 11.  He was medically discharged for right talocalcaneal coalition.  Id. at 13.  

The Board notes that service connection is in effect for bilateral pes planus (20 percent) and bilateral ankle tendonitis (0%).  

Correspondence dated in March 2013 from the Veteran's treating physician reflects that after induction into service the Veteran developed pain and swelling largely in the medial aspect of the ankle.  05/29/2013 VBMS entry, Medical Treatment Record - Non-Government Facility.  In the fall of 1999, he was having increasing difficulty.  Physical examination at that time revealed an inability to single-limb toe rise.  Evaluation with a CAT scan determined that he had talocalcaneal middle facet tarsal coalition.  Basically an extended profile was given limiting running.  In February 2000, the record reflects that he was exercising within the limits of his profile, doing relatively well.  Over time, his symptoms have gradually increased and became localized to the midfoot.  They have been refractory to physical therapy.

On physical examination, there was no subtalar motion of either foot or ankle.  There was tenderness over the talonavicular joint on the right, transtarsal motion was uncomfortable on the right, minimally limited bilaterally.  There was weakness to single-limb toe rise on the right as compared to the left.  He was
neurovascularly intact.  X-rays of the foot and ankle demonstrated minimal talar beaking which is symmetrical.  Plain views were suggestive of the talocalcaneal coalition.  MRI of the right ankle demonstrated a middle facet talonavicular tarsal coalition.  In addition, there is a degenerative cyst of the talonavicular joint.  There was no definite evidence of associated peroneal tenosynovitis or longitudinal tear.  The examiner diagnosed talocalcaneal middle facet tarsal coalition, congenital; secondary chronic peroneal tenosynovitis, right and left; and, secondary degenerative arthritis with cyst formation, talonavicular joint -transtarsal joint, right ankle.

The physician opined that the Veteran's tarsal coalition, if known, would have precluded induction into service.  The absence of subtalar motion limited his ability to adjust to uneven surfaces.  The stresses of his training produced secondary degenerative changes of the transtarsal joint - talonavicular joint and resulted in this secondary chronic posterior tibial and peroneal tendinitis of both ankles.  He now has secondary degenerative midfoot arthritis specifically involving the talonavicular joint.  Fifty percent of the time, this tarsal coalition is bilateral.  The physician stated the belief that the Veteran has at least a fibrous tarsal coalition on the left and thus similar symptoms.  His foot and ankle, both right and left, were compromised and not capable of the rigors of the training required after induction.  While the tarsal coalition is congenital, they resulted in compromised function of the foot and ankle.  Failure to recognize this prior to induction led to the stresses of training which could not be tolerated and have resulted in degenerative arthritis of the transtarsal joint - talonavicular joint, right and left.  This is manifested as chronic tenosynovitis both of the posterior tibial and peroneal tendons.

In May 2014, the Veteran underwent a VA examination and an opinion was proffered in August 2014.  05/13/2014 VBMS entry, C&P Exam & 08/14/2014 VBMS entry, C&P Exam (1).  The examiner stated that the Veteran developed right foot pain during active duty.  He was found to have tarsal coalition.  He was placed on profile.  The natural history of tarsal coalition [a congenital condition] is pain, with degenerative change in the region due to increased stress from the abnormal anatomy.  The Veteran has recently been found to have probable fibrous coalition in his left foot as well.  This was asymptomatic during military and therefore would not be chronically aggravated as well.  Recent x-rays revealed bilateral minimal talar beaking which is symmetric.  If the right foot were chronically aggravated beyond normal progression, this degenerative change would be expected to be worse on the right than the left.  Therefore, there is insufficient evidence that Veteran's tarsal coalition, which clearly existed prior to military service, was chronically aggravated beyond normal progression by activities of military service.

In October 2014, the Veteran's treating physician offered a further opinion.  10/28/2014 VBMS entry, Medical Treatment Record-Non-Government Facility.  The examiner explained that as a point of anatomic clarification, the subtalar joint is in fact part of the ankle.  The subtalar joint has motion that is protective of the ankle by allowing the foot to adjust to uneven surfaces and does not transmit that force to the ankle joint itself which is a rather rigid hinged joint.  The peroneal tendons along with the posterior tibial and Achilles tendons are primary motor units, providing the strength, of the ankle.  This condition results in chronic peroneal spasm and deficiency.  The disability associated with the condition is largely on the basis of peroneal tendon and muscle dysfunction.  This musculotendinous unit is part of the ankle and not specifically of the foot.  While degenerative changes are transferred to the adjacent joint, specifically the talonavicular joint, the deficit is in the ankle itself.  In summary, this is a tenosynovitis of the ankle secondary to an abnormality of the subtalar joint, which is part of the ankle joint.  The loss of the protective motion led to the progression of his condition.

The evidence establishes that the Veteran experienced right ankle/foot pain during service.  As detailed above, post-service it has been established that the Veteran suffers from talocalcaneal coalition of the right foot, a congenital condition.  Based on the Veteran's treating physician's opinion that the stresses of his in-service training produced secondary degenerative changes of the transtarsal joint - talonavicular joint and resulted in this secondary chronic posterior tibial and peroneal tendinitis of both ankles, the Board finds that service connection is warranted for left foot, talar fibrous coalition with secondary arthritis, and right foot, talocalcaneal coalition and talar joint dysfunction with secondary arthritis.  As the physician indicated, his foot and ankle, both right and left, were compromised and not capable of the rigors of the training required after induction.  Failure to recognize this prior to induction led to the stresses of training which could not be tolerated and have resulted in degenerative arthritis of the transtarsal joint - talonavicular joint, right and left.  While acknowledging the negative VA opinion of record that the Veteran's congenital condition was not aggravated by service, the Board finds that the evidence is in relative equipoise and the claim will be granted on the basis of the application of the benefit of the doubt in the Veteran's favor.  In light of the contentions of the Veteran and the positive opinion of record, the Board finds that service connection is warranted for left foot, talar fibrous coalition with secondary arthritis, and right foot, talocalcaneal coalition and talar joint dysfunction with secondary arthritis.


ORDER

Entitlement to service connection for left foot, talar fibrous coalition with secondary arthritis, is granted.

Entitlement to service connection for right foot, talocalcaneal coalition and talar joint dysfunction with secondary arthritis, is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

 

Department of Veterans Affairs


